Name: 94/570/EC: Council Decision of 18 July 1994 concerning the conclusion of the International Coffee Agreement 1994
 Type: Decision
 Subject Matter: plant product;  international affairs;  European construction;  cooperation policy
 Date Published: 1994-08-26

 Avis juridique important|31994D057094/570/EC: Council Decision of 18 July 1994 concerning the conclusion of the International Coffee Agreement 1994 Official Journal L 222 , 26/08/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 32 P. 0143 Swedish special edition: Chapter 11 Volume 32 P. 0143 COUNCIL DECISION of 18 July 1994 concerning the conclusion of the International Coffee Agreement 1994 (94/570/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) first sentence thereof, Having regard to the proposal from the Commission, Whereas the International Coffee Agreement 1994 is open for signing as well as for ratification, acceptance or approval from 18 April to 26 September 1994; Whereas the International Coffee Agreement 1993 as extended expires on 30 September 1994 and the new Agreement, in accordance with Article 40 thereof, provides for its entry into force, provisionally or definitively as of 1 October 1994; Whereas the objectives pursued by the Agreement fit into the context of the common commercial policy; Whereas the Member States are called upon to participate, by financial contributions, in the actions provided for by the said Agreement; Whereas all Member States have expressed their intention to sign, and to submit for ratification the Agreement; whereas the Community should therefore sign the Agreement lodged with the Secretary-General of the United Nations Organization and notify, by 26 September 1994, its approval thereof, HAS DECIDED AS FOLLOWS: Article 1 The International Coffee Agreement 1994 is hereby approved by the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement and to deposit the instrument of approval on behalf of the Community by 26 September 1994. Done at Brussels, 18 July 1994. For the Council The President K. KINKEL